DETAILED ACTION
	Claims 1-13 and 15-20 are pending.  Of these, claims 5, 10-13, and 15 are withdrawn as directed to a nonelected invention or species.  Therefore, claims 1-4, 6-9, and 16-20 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/22/2022 has been entered.
Status of the Application
Applicant filed an RCE for consideration of an IDS.  The IDS has been considered, but no additional argumentation has been submitted against the rejections which are therefore maintained.
Status of the Rejections
 The 102 rejection is maintained.
The 103 rejections are maintained.
The double patenting rejection is maintained.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Iwai et al. (EP 1 145 707 A1); of record in IDS).
As to claims 1-2, 6, and 16-20, Iwai discloses a composition for external use comprising as an active a zinc compound such as zinc neodecanoate (paragraphs 13-14).  The recitation of claim 1 that the composition is a “deodorizing agent effective in preventing or suppressing human body malodour when forming part of a topically applied deodorant composition” merely describes an intended use of the composition, and as such it is not granted any additional patentable weight.  The Iwai composition comprises the same active deodorizing agent as the present claims, zinc neodecanoate, and as such it is viewed as capable of preventing or suppressing human body odor despite the fact that this property is not explicitly taught by Iwai.  The Iwai composition is also a deodorant composition comprising the deodorizing agent as recited by claim 6, since it comprises the same ingredient recited by the present claims, and a product cannot be separated from its properties.  
Regarding claim 2, the composition may be in the form of a solution (paragraph 68).  
As to claims 16-19, these claims are written in the form of product by process claims, and as such, their patentability is determined by the structure of the composition and not by the recited steps of forming the composition.  MPEP 2113.  Additionally, the purification or production of a product by a particular process does not impart novelty or unobviousness to a product when the product is taught by the prior art.  This is particularly true, when the properties of the product are not changed by the process in an unexpected manner. In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983); and In re Brown, 173 USPQ 685 (CCPA 1972).  Therefore, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught by the prior art.  In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 559, 601, 38 USPQ 143-45 (CCPA 1938); and United States v. Ciba-Geigy Corp., 508 F.supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979).  Here, claims 16-19 recite that the deodorizing agent has been purified (claim 16) by distillation (claim 17) or (pressure hydrogenation and distillation (claim 18), and lacks off-notes (claim 19).  Since claims 16-18 merely recite the purification of the product of claim 1 via the steps recited by the claims, and because there is no evidence of record that the purification steps result in a product having different properties than the product of base claim 1, claims 16-18 are considered to have the same structure and properties as the composition of claim 1, including the lack of off-notes recited by claim 19, based upon the evidence that is currently of record.
As to claim 20, the zinc neodecanote is considered to be film forming if applied to human skin as recited by claim 20, since it is the same compound recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of anticipation and/or obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.   
Response to Applicant’s Arguments

Applicant has not submitted any additional argumentation against the rejection, which is therefore maintained for reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9, and 16-20 are rejected under 35 U.S.C. 103 as unpatentable over Iwai et al. (EP 1 145 707 A1).
The teachings of Iwai are relied upon as discussed above, but Iwai does not further expressly disclose that the composition is” anhydrous” as recited by claim 9, which the present specification defines as meaning less than 2 wt%, more particularly less than 0.5 wt%, and especially free of water (page 13, last paragraph).  However, while the Iwai composition can comprise an aqueous solution or phase, the presence of water is nowhere required, and Iwai teaches that the composition may be in the form of an oil, which the skilled artisan would recognize would not comprise substantial amounts of water (paragraph 68).   
As to claim 9, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Iwai composition by limiting its water content to less than 2 wt% such that it is anhydrous, since Iwai nowhere requires that water be present in the composition and expressly teaches that the composition may be in nonaqueous form, such as an oil, and additionally because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Iwai et al. (EP 1 145 707 A1) as applied to claims 1-2, 6, 9, and 16-20 above, and further in view of Modak et al. (US Pat. Pub. 7,563,461; issued 7/21/1999).
The teachings of Iwai are relied upon as discussed above.  The Iwai composition does not require the presence of any aluminum or zirconium compounds, thereby meeting the negative limitation of claim 8.  Iwai does not further expressly disclose that the composition comprises an antiperspirant, such that it would be an antiperspirant composition as recited by claim 7.  
Modak discloses compositions comprising zinc salts mixed with a gel (column 4, last paragraph).  Modak teaches that the compositions are useful for preventing irritation to skin caused by antiperspirants (column 13, 1st full paragraph), and discloses a specific embodiment wherein the zinc gel is incorporated into an antiperspirant (column 34, last paragraph).    
As to claims 7-8, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Iwai composition by incorporating it into an antiperspirant to form an antiperspirant deodorant composition, since Modak teaches that doing so will advantageously reduce irritation to the skin caused by the antiperspirant. 
Claims 3-4 are rejected under 35 U.S.C. 103 as unpatentable over Iwai et al. (EP 1 145 707 A1) as applied to claims 1-2, 6, 9, and 16-20 above, and further in view of Goeke et al. (US Pat. Pub. 2017/0204038).
The teachings of Iwai are relied upon as discussed above.  Iwai further teaches that the composition may comprise a perfume (paragraphs 70-71), but Iwai does not further expressly disclose that the perfume of claims 3-4 is the elected species, 3-4-isobutyl-2-methylphenylpropanal.  
Goeke discloses that 3-4-isobutyl-2-methylphenylpropanal has perfume properties such that it can be used to impart a fragrance to all manner of personal care and household care products (title and paragraphs 2 and 30-57).  
As to claims 3-4, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Iwai composition by selecting 3-4-isobutyl-2-methylphenylpropanal as the fragrance, since Iwai does not expressly disclose what compounds can serve as the fragrance taught therein, which would have led the skilled artisan to search the art for examples of fragrances that are suitable for use in the Iwai composition, which would have led to Goeke, which expressly teaches that 3-4-isobutyl-2-methylphenylpropanal has perfume properties such that it can be used to impart a fragrance to all manner of personal care and household care products, such that the skilled artisan reasonably would have expected that it could serve as the fragrance in the Iwai composition.
Claims 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Modak et al. (US Pat. Pub. 7,563,461; issued 7/21/1999).
Modak discloses a composition for topical application comprising zinc salts mixed with a gel, and a thickener/gelling agent such as zinc neodecanoate (column 1, 2nd paragraph; column 4, last paragraph; column 8, line 63).   Modak teaches that the composition can be used to reduce irritation produced by an antiperspirant (column 13, 1st full paragraph), and discloses a specific embodiment wherein the gel is mixed with an antiperspirant to form a composition able to reduce irritation caused by the antiperspirant (column 34, last paragraph).  Modak does not require the presence of an aluminum or zirconium based antiperspirant, thereby meeting the negative limitation of claim 8.  
Modak does not further expressly disclose a specific embodiment, wherein the gel comprises zinc neodecanoate and is mixed with the antiperspirant.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Modak composition by selecting zinc neodecanoate as the thickener in the gel, and mixing said gel with an antiperspirant, since Modak expressly teaches that gels taught therein that comprise a thickener such as zinc neodecanoate can reduce irritation caused by the antiperspirant when mixed with the antiperspirant.  
Claims 16-20 are rejected under 35 U.S.C. 103 as unpatentable over Iwai et al. (EP 1 145 707 A1) as applied to claims 1-2, 6, 9, and 16-20 above, and further in view of  Kotsianis et al. (US Pat. No. 8,921,593) and Hudson (US Pat. No. 6,599,472).
The teachings of Iwai are relied upon as discussed above, but Iwai does not further expressly disclose that the zinc neodeconate was prepared from purified neodeconic acid (claim 16) such as by distillation (claim 17) or (pressure hydrogenation and distillation (claim 18), and lacks off notes (claim 19).  
Kotsianis discloses a method of purifying neodecanoic acid using distillation and catalytic hydrogenation (Examples 36-42).  Kotsianis teaches that the purification was developed because impuriteies in the raw carboxylic acid were poisoning the catalyst (column 19, 1st paragraph).  
Hudson discloses that zinc neodecanoate is prepared from neodecanoic acid (Example 1 at column 6).
As to claims 16-20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Iwai composition by using zinc neodecanoate that was formed from neodecanoic acid that has been purified using distillation and hydrogenation, since Hudson discloses that zinc neodecanoate is prepared from neodecanoic acid, and Kotsianis teaches that purifying neodecanoic acid using distillation and hydrogenation is advantageous in removing impurities that poison the catalyst, such that the skilled artisan would recognize that performing the purification reasonably could be expected to improve the yield and purity of the neodecanoic acid that is used to form the zinc neodecanoate.  The resulting zinc neodecanote is considered to lack off notes characterized by the unpurified acid as recited by claim 19 and also would be film forming if applied to human skin as recited by claim 20, since it is the same compound recited by the claims and is formed using the same process steps recited by claims 17-18.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Response to Applicant’s Arguments

Applicant has not submitted any additional argumentation against the rejections, which are therefore maintained for reasons of record.
Conclusion
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645